Citation Nr: 1550926	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  12-30 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and J. M.


ATTORNEY FOR THE BOARD

A. Moshiashwili, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, NY.

In May 2015, the Veteran appeared at a hearing held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's May 2015 hearing, a witness, J. M., testified that the Veteran's hearing had gotten worse in the last two or three years.  The Veteran's last VA examination was in January 2013.  VA is therefore required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his hearing loss that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA (dated from February 2013 to the present) or private medical treatment, and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  After obtaining any outstanding treatment records regarding the Veteran's hearing loss, provide him with an appropriate VA examination to determine the severity of his hearing loss.  The claims file should be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all pertinent findings.  The examiner should also discuss the impact that the Veteran's hearing loss has on his occupational functioning and daily activities.  

3.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




